DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 05/29/2019 in which claims 1-18 were amended and claims 19-20 added. Therefore claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loftus et al. [US 2014/0184141].
With respect to claims 1 and 6, Loftus discloses a first vehicle [106, receiving vehicle], comprising: a battery pack [110, ESD]; a direct current socket [116, i.e. the inlet socket includes DC terminals 6 and 7 and therefore is a DC compliant socket] configured to: receive a charge/discharge cable [120]; and couple to an alternating current socket [112, i.e. inlet socket includes AC terminals 1 and 2 and therefore is an AC compliant socket] of a second electric vehicle [104, donor vehicle] using the charge/discharge cable [120]; and a controller [118] coupled to the battery pack and the direct current socket and configured to: obtain a charging request from the second electric vehicle and detect par. 0027-0031]; and control, based on the charging request of the second electric vehicle, the battery pack to charge the second electric vehicle when detecting that the direct current socket is coupled to the alternating current socket of the second electric vehicle using the charge/discharge cable [par. 0021-022].

With respect to claims 4 and 10, Loftus further discloses wherein the charge/discharge cable received by the direct current socket comprises a discharging plug, a charging plug, and a cable coupling the charging plug and the discharging plug, wherein the discharging plug matches the direct current socket, and wherein the charging plug matches the alternating current socket of the second electric vehicle [connectors 130 and 134 represent the discharging and charging plugs and 128/132 the cable coupling the plugs, as explained above as seen in figure 3 the plugs match the ac and dc sockets since they comprises the ac terminals 1 and 2 and the dc terminals 6 and 7].

With respect to claims 5 and 11, Loftus further discloses wherein any one of a pin L1, a pin L2, and a pin L3 of the charging plug [as L1-L3 are not defined and therefore are merely placeholders of connector pins, Loftus discloses a pin 6 of the coupler 138 can correspond to any one of a pin] is coupled to a first pin of the discharging plug using the cable [coupled to pin 6 of coupler 136], wherein a pin N of the charging plug is coupled to a second pin of the discharging plug using the cable [as N is not defined and therefore merely a placeholder of a connector pins, Loftus discloses a pin 7 of the coupler 138 can correspond to a pin N], and wherein the first pin and the second pin are respectively a pin DC+ and a pin DC- or the pin DC- and the pin DC+ [pins 6 and 7 correspond to plus and minus terminals of the DC side of the connectors and couplers].

claim 12, Loftus discloses a method for charging between electric vehicles, wherein the method is applied to a first electric vehicle [104, donor vehicle] comprising a battery pack, a direct current socket, and a controller, and wherein the method comprises: determining, by the controller [114], that the direct current socket [112, i.e. the inlet socket includes DC terminals 6 and 7 and therefore is a DC compliant socket] is coupled to an alternating current socket [116, i.e. inlet socket includes AC terminals 1 and 2 and therefore is an AC compliant socket] of a second electric vehicle [106, recipient vehicle] using a charge/discharge cable [102]; and controlling, by the controller, the battery pack [110 ESD] to charge the second electric vehicle [par. 0021-0022].

With respect to claims 2, 7, 8, 13, 16, 17, 19, and 20, Loftus further discloses receiving, by the controller, a charging request from the second electric vehicle; and sending, by the controller, a discharging configuration parameter to the second electric vehicle after receiving the charging request, wherein the discharging configuration parameter comprises at least one of electric energy, a discharging voltage, a discharging current or discharging power supplied by the battery pack when the battery pack charges the second electric vehicle [par. 0027-0031; establishing of communication determines charging parameters such a maximum or desired voltage/current of the donor vehicle which equates to the discharging parameters of the donor vehicle, note voltage and current is equated to power since power it merely found via the basic power equation from the product of voltage and current] and converting, by the charger based on the discharging information configuration parameter, the DC received from the second electric vehicle into a DC matching the battery pack to charge the battery pack [via the PCM, i.e. dc/dc converter].

With respect to claims 3, 9, 14 and 18, Loftus further discloses wherein before the controlling the battery pack to charge the second electric vehicle, the method further comprises: receiving, by the i.e. 208, 304, 404 processes; initialization/verification of the communications between the vehicles as well as charging parameters/faults].

With respect to claim 15, Loftus discloses a method for charging between electric vehicles, wherein the method is applied to a first electric vehicle [106, receiving vehicle] composing a battery pack, an alternating current socket, a charger, and a controller, and wherein the method comprises: determining, by the controller [118], that the alternating current socket [116, i.e. inlet socket includes AC terminals 1 and 2 and therefore is an AC compliant socket] is coupled to a direct current socket [112, , i.e. the inlet socket includes DC terminals 6 and 7 and therefore is a DC compliant socket] of a second electric vehicle [104, donor vehicle] using a charge/discharge cable [102]; and controlling, by the controller, the charger to receive a direct current from the second electric vehicle to charge the battery pack [par. 0021-0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0091764 to Kinomura et al. discloses a charging station with a connector 410 for a vehicle 100 that can deliver ac and dc power to the vehicle. 
US 2013/0020993 to Taddeo et al. discloses vehicle to vehicle charging where both vehicle comprise an AC port and a DC port for the transfer of energy.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859